For: Immediate Release Contact: Larry Lentych October 23, 2008 574 235 2000 Andrea Short 574 235 2000 1ST SOURCE ANNOUNCES DIVIDEND INCREASE, THIRD QUARTER PROFITS · Profitable quarter, good revenue growth · Solid credit quality o Reserve for loan and lease losses to 2.28% o Year-to-date net charge-offs of 0.02% o Nonperforming assets of 0.88% · Dividend increase of 14.3% · Impairment charge for investments in Fannie Mae, Freddie Mac of $8.07 million · 11.70% and 12.98 % period end Tier 1 and total risk based capital ratios in the “well capitalized level”, the highest regulatory designation. South Bend, IN – South Bend, IN - 1st Source Corporation (Nasdaq:SRCE), parent company of 1st Source Bank, today announced third quarter earnings results as well as an increase in the quarterly cash dividend. Christopher J. Murphy III, Chairman of 1st Source, commented "With severe turbulence in so many financial institutions, I'm extremely pleased with our operating income growth and that 1st Source is able to increase its dividend this quarter, maintaining our streak of over 19 years of consecutive dividend growth. I am also pleased with the strong performance of our loan portfolios and the level of our reserves." 1st Source Corporation reported operating income of $10.06 million for the third quarter of 2008 compared to $6.13 million for same period a year earlier. For the first three quarters of the year, operating income was $27.44 million versus the $22.71 million a year earlier. Net income, which was adversely impacted by impairment charges of $5.59 million, net of tax, primarily from investments in Fannie Mae and Freddie Mac preferred stock, was $4.47 million for the quarter and $21.07 million year-to-date versus $6.13 million and $22.71 million in net income for the same periods a year earlier. Operating income per share for the third quarter of 2008 was $0.41 per share versus $0.25 a year earlier while net income per share was $0.18 versus $0.25 a year ago.For the first three quarters of the year, operating income per share was $1.12 compared to $0.96 per share in 2007, and net income per share was $0.86 for 2008 versus $0.96 per share for -1- At the October meeting, the Board of Directors approved an increase in the cash dividend to $0.16 per share, a 14.3 percent increase over the dividend a year earlier. The cash dividend will be payable on November 14, 2008, to shareholders of record on November 4, According to Mr. Murphy, “While this has been a tough quarter for business, we are pleased that we have been able to help our customers continue to grow with loan and deposit products designed to meet their needs. We are well positioned for the long term, are well-capitalized, have a strong balance sheet, a solid credit portfolio and our net interest margin is holding steady.We actually had net loan and lease loss recoveries of $337 thousand for the quarter. Our mortgage and lending businesses have always been conventional and conservative. We have no sub-prime loans. We have no Alt-A loans. And, we have no overly valued residential or commercial real estate development loans.” “During the quarter, we completed blending First National Bank, Valparaiso into 1st Source and welcomed a wonderful new set of clients to the Bank. We are already seeing the benefits of the consolidation as our costs are dropping, while we continue to grow the market by offering highly personalized service, convenience, and a wider product and service selection. My colleagues also spent the quarter counseling our clients on positioning for turbulent times, the value of FDIC insurance, and navigating through uncertainty,” concluded Mr. Murphy. Before the impairment charge, noninterest income for the three month period ended September 30, 2008 was $21.38 million compared to $17.90 million reported in the same period of 2007.
